DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 10/22/19.  These drawings are acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the length is fewer than 50 words.  Additionally the abstract recites the limitation “are described” which can be implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al. (US 5,426,521).
Consider claim 1, Chen et al. disclose (e.g. figure 1) a method for displaying images, comprising:
spatially modulating light (light is modulated via 6, liquid crystal panel) according to a desired image (via hologram 3 and computer 9)
Fourier transforming the light representing the desired image (via hologram 3) onto a Fourier plane (via Fourier transform lens 4); and
attenuating or eliminating one or more frequency components of the Fourier transformed light by a mask positioned on the Fourier plane (5, filter transmits only first order light) [col. 5, lines 3-66].
Consider claim 2, Chen et al. disclose (e.g. figure 1) a method of claim 1, wherein the light is Fourier transformed onto the Fourier plane based on diffraction (the Fourier transform lens 4 focuses diffracted light from hologram 3) [col. 5, lines 3-66].
Consider claim 3, Chen et al. disclose (e.g. figure 1) a method of claim 1, wherein the mask is configured to attenuate or eliminate Fourier components corresponding to one or more spatial frequencies (the filter 5 transmits only first order light) [col. 5, lines 3-66].
Consider claim 4, Chen et al. disclose (e.g. figure 1) a method of claim 1, wherein the mask is a fixed or controllable optical mask (the filter 5 is fixed) [col. 5, lines 3-66].
Consider claim 5, Chen et al. disclose (e.g. figure 1) a method of claim 1, further comprising: emitting the light by a coherent light source (1, laser) [col. 5, lines 3-66].
Consider claim 6, Chen et al. disclose (e.g. figure 1) a method of claim 5, wherein the coherent light source includes a laser and a beam expander (the laser 1 includes an objective lens which expands the light) [col. 5, lines 3-66].
Consider claim 7, Chen et al. disclose (e.g. figure 1) a method of claim 1, wherein the light is spatially modulated according to the desired image by a spatial light modulator (6, liquid crystal panel has a spatial phase modulation function) [col. 5, lines 3-66].
Consider claim 8, Chen et al. disclose (e.g. figure 1) a method of claim 1, wherein the light is Fourier transformed onto the Fourier plane by a phase modulating panel (6, liquid crystal panel has a phase modulation function) [col. 5, lines 3-66].
Consider claim 9, Chen et al. disclose (e.g. figure 1) a method of claim 8, wherein driving values for pixels of the phase modulating panel is determined by an inverse Fourier transform of a desired light distribution (where aberration correction is to be made, a phase distribution function, which has a sign opposite to that of an aberration included in the reconstruction wavefront, is generated in the computer 9 and output to the liquid crystal panel 6 to display it.) [col. 5, lines 3-66].
Consider claim 10, Chen et al. disclose (e.g. figure 1) a method of claim 8, wherein phase-shifting effect of the phase modulating panel is spatially varied according to real component of an inverse Fourier transform of the desired image (where aberration correction is to be made, a phase distribution function, which has a sign opposite to that of an aberration included in the reconstruction wavefront, is generated in the computer 9 and output to the liquid crystal panel 6 to display it.) [col. 5, lines 3-66].
Consider claim 11, Chen et al. disclose (e.g. figure 1) a display system, comprising:
a spatial light modulator configured to spatially modulate light (light is modulated via 6, liquid crystal panel) according to a desired image (via hologram 3 and computer 9);
a Fourier transform component configured to Fourier transform the light representing the desired image onto a Fourier plane (via Fourier transform lens 4); and
a mask positioned on the Fourier plane configured to attenuate or eliminate one or more frequency components of the Fourier transformed light (5, filter transmits only first order light) [col. 5, lines 3-66].
Consider claim 12, Chen et al. disclose (e.g. figure 1) a display system of claim 11, wherein the light is Fourier transformed onto the Fourier plane based on diffraction the Fourier transform lens 4 focuses diffracted light from hologram 3) [col. 5, lines 3-66].
Consider claim 13, Chen et al. disclose (e.g. figure 1) a display system of claim 11, wherein the mask is configured to attenuate or eliminate Fourier components corresponding to one or more spatial frequencies (the filter 5 transmits only first order light) [col. 5, lines 3-66].
Consider claim 14, Chen et al. disclose (e.g. figure 1) a display system of claim 11, wherein the mask is a fixed or controllable optical mask (the filter 5 is fixed) [col. 5, lines 3-66].
Consider claim 15, Chen et al. disclose (e.g. figure 1) a display system of claim 11, further comprising: a coherent light source configured to emitting the light (1, laser) [col. 5, lines 3-66].
Consider claim 16, Chen et al. disclose (e.g. figure 1) a display system of claim 15, wherein the coherent light source includes a laser and a beam expander (the laser 1 includes an objective lens which expands the light) [col. 5, lines 3-66].
Consider claim 17, Chen et al. disclose (e.g. figure 1) a display system of claim 16, further comprising: a screen for reflecting or transmitting the light for displaying the desired image (the CRT 12 is considered to be a screen for transmitting the light for displaying the desired images) [col. 5, lines 3-66].
Consider claim 18, Chen et al. disclose (e.g. figure 1) a display system of claim 11, wherein the Fourier transform component to Fourier transform the light onto the Fourier plane includes a phase modulating panel (6, liquid crystal panel has a phase modulation function) [col. 5, lines 3-66].
Consider claim 19, Chen et al. disclose (e.g. figure 1) a display system of claim 18, wherein driving values for pixels of the phase modulating panel is determined by an inverse Fourier transform of a desired light distribution (where aberration correction is to be made, a phase distribution function, which has a sign opposite to that of an aberration included in the reconstruction wavefront, is generated in the computer 9 and output to the liquid crystal panel 6 to display it.) [col. 5, lines 3-66].
Consider claim 20, Chen et al. disclose (e.g. figure 1) a display system of claim 18, wherein phase-shifting effect of the phase modulating panel is spatially varied according to real component of an inverse Fourier transform of the desired image (where aberration correction is to be made, a phase distribution function, which has a sign opposite to that of an aberration included in the reconstruction wavefront, is generated in the computer 9 and output to the liquid crystal panel 6 to display it.) [col. 5, lines 3-66].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gluckstad (US 7,697,191) discloses a three-dimensional electromagnetic generation device and method that utilizes a Fourier filter.  By applying a given Fourier filter and a second Fourier lens, an interference pattern can be obtained in the observation plane.
Toyoda et al. (6,021,223) discloses an image forming apparatus with a filtering optical system.  A phase contrast filter is placed at the position of the rear focal point of the Fourier lens.  And the output plane is located at the position of the rear focal point of the inverse Fourier lens to obtain a 4f optical system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872